      Case 3:19-cv-01616-CCC-MA Document 11 Filed 06/04/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAMADOU DIALLO,                            :   CIVIL ACTION NO. 3:19-CV-1616
                                           :
                   Petitioner              :   (Judge Conner)
                                           :
             v.                            :
                                           :
IMMIGRATION,                               :
                                           :
                   Respondent              :

                                 MEMORANDUM

      Petitioner filed this petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241, challenging his pre-final order detention by the Department of Homeland

Security, Immigration and Customs Enforcement. (Doc. 1). After the petition was

filed but before it was ruled on, petitioner’s immigration status changed to be post-

final order. Respondent filed a suggestion of mootness, arguing that the petition

challenging a pre-final order of detention is now moot. (See Doc. 9). Because

petitioner’s immigration status had changed, it appeared to the court that his

habeas petition should be dismissed as moot. See, e.g., Ufele v. Holder, 473 F.

App’x 144, 146 (3d Cir. 2012) (nonprecedential) (holding that habeas challenge to

pre-final order detention was rendered moot when petitioner shifted to post-final

order detention status).
      Case 3:19-cv-01616-CCC-MA Document 11 Filed 06/04/20 Page 2 of 2



      The Court thus issued an order directing the petitioner to show cause

why the petition should not be dismissed as moot in light of the change in his

immigration status. (Doc. 10). Petitioner has failed to show cause or otherwise

respond to that order, and the time for doing so has since passed. As such, the

court will dismiss the petition as moot.

      A separate order follows.




                                           /S/ CHRISTOPHER C. CONNER
                                           Christopher C. Conner
                                           United States District Judge
                                           Middle District of Pennsylvania


Dated: June 4, 2020
